SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 03/11 - 01/14/2011 Copels Participation in Auctions Copel hereby announces the launching of: (i) Public Bid no. 001/2011, disclosing the Companys intention to establish partnerships to participate in the A-5 auctions for electricity acquisition in 2011; (ii) Public Bid no. 002/2011, disclosing Copels intention to establish partnerships to participate in the transmission auctions in 2011; (iii) addendum to Public Bid no. 001/2010, which addresses the establishing of partnerships in SHPs and sets; and (iv) addendum to Public Bid no. 002/2010, which addresses the establishing of partnerships for wind power projects. Copel may hold a minority interest in any possible partnership. These measures are part of the process that aims to consolidate the Companys positioning as a major player in Brazils electric power sector. Curitiba, January 14, 2011. Sincerely, Ricardo Portugal Alves CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 11, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
